ORDER DENYING APPEAL
GARY P. SULLIVAN, Chief Justice.
A Notice of Appeal haring been filed on April 2, 2002, by Eric Yellow Hawk, from a Final Commitment Order issued on *259March 20, 2001, the Honorable Bryce M. Wildcat, presiding; and good cause appearing, the appeal is denied for the reasons set forth below.
Defendant complains that the Tribal Court erred, essentially stating that there was not sufficient evidence to convict him of Simple Assault (Title VII CCOJ 2000 § 231) and Criminal Mischief (Title VII CCOJ 2000 § 322). He petitions this Court to overturn the Tribal Court’s judgment of guilty and set aside the sentences of 10 days or $100 fine for the Simple Assault, 20 days or $200 fine for the Criminal Mischief and the $1838.90 order for restitution. He further contends that the “witnesses did not see (me) break windows, one from a distance, another from his mother’s house”.
A careful review of the file, including four pages of trial notes by Judge Wildcat, reveals ample evidence to convict appellant for Criminal Mischief and Simple Assault. At least three eye witnesses, including the victim, testified that appellant broke out the windows in victim’s vehicle and the victim testified that appellant attempted to stab him with a knife. A written estimate of repairs to the victim’s vehicle was also introduced as evidence and substantiates the $1838.90 order for restitution.
This Court finds no merit to appellant’s contentions.
IT IS NOW THEREFOR THE ORDER OF THIS COURT;
1. Based upon the papers filed by Appellant, this Court could not determine any legal basis upon which to review the lower court judgment, therefore, the Appeal is denied.
2. All Tribal Court orders heretofore stayed or not acted upon because of,; or pursuant to, the--pendency of this Appeal, are herewith restored and shall be given full force and effect without further delay.